CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam Convertible Securities Fund: We consent to the use of our report dated December 13, 2010, incorporated in this Registration Statement by reference, to the Putnam Convertible Securities Fund and to the references to our firm under the captions "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts February 23, 2011
